Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a First Office Action Non-Final on Merits. Claims 1-20 are currently pending and have been considered below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites “ranking one or more skills not associated with the user profile by how often they appear among a set of secondary user profiles that share at least half of their skills in common with the user profile”. It is unclear how the skills are not associated with the user profile and also share half of their skills in common with the user profile. How are skills not associated with the user profile and also in common with the user profile? This is a non-limiting example and thus the metes and bounds of this limitation cannot be established.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1-6 are directed to a system (i.e. a machine). Claims 7-13 are directed to a method (i.e. a process). Claims 14-20 are directed to non-transitory computer readable storage media (i.e. an article of manufacture). Thus, each of these claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.

Step 2A: Prong One: Abstract Ideas 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. Independent claim 1 recites: system for training and managing workers in a professional organization, receiving a skill input descriptive of a professional skill held by at least one worker; associating the skill input with a user profile for the at least one worker; including multiple additional user profiles with respective associated skill inputs; providing a proficiency test output descriptive of a proficiency test corresponding to the professional skill inputted; receiving a result of the proficiency test and associating the result of the proficiency test with the user profile; comparing the user profile with the multiple additional user profiles to determine one or more recommended skills for the worker to add to their user profile; and sending to the worker of the one or more recommend skills.
Independent claim 7 recites: training and managing workers in a professional organization, the method comprising: receiving from a worker a skill input, descriptive of a professional skill held by the receiving from the worker a skill descriptor input from the worker for each skill input, descriptive of whether the skill inputted is a primary skill or a secondary skill; generating a user profile for the worker, and associating the skill input and skill descriptor with the user profile; further including multiple secondary user profiles as their associated skill inputs and skill descriptors; sending a proficiency test to the worker, descriptive of a proficiency test corresponding to the professional skill inputted; receiving a result of the proficiency test and associating the result of the proficiency test with the user profile; generating and sending a learning output to the worker, the learning output being descriptive of one or more training opportunities corresponding to the professional skill; generating a recommended skills output by comparing the user profile with the secondary user profiles that have the same primary skill as the user profile; and sending the recommended skills to the worker.
Independent claim 14 recites: receive a skill input, descriptive of a professional skill held by at least one worker; receive a skill descriptor input from the worker for each skill input, descriptive of whether the skill inputted is a primary skill or a secondary skill; generate a user profile for the worker, and associate the skill input and skill descriptor with the user profile; including multiple secondary user profiles as their associated skill inputs and skill descriptors; generate a recommended skills output by comparing the user profile with the secondary user profiles that have the same primary skill as the user profile, the recommended skills output being descriptive of one or more skills not already associated with the user profile; and send the recommended skills output to the worker.
The limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract grouping of: Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss training and managing workers in a professional organization, which is a certain method of organizing human activity. 
 If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the concept of training and managing workers by receiving skills associated with the workers, providing a proficiency test, comparing the user profile with additional user profiles in the skillset and sending recommended skills to workers. In particular, the claims only recite the additional elements – an artificial intelligence driven system, computing devices, a processor, a skillset database, and a non-transitory computer readable storage media. These computer elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a computer merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claim is directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.	Dependent claims 2-6, 8-13 and 15-20 add additional limitations, for example: wherein the step of sending a proficiency test output descriptive of a proficiency test includes sending a proficiency test selected from the group consisting of: automated question-and-answer format drawn from pre-written questions, certifications, case studies, hands on tests, and evaluation by a credentialed reviewer; associating a skill level with the skill input received from the worker in the user profile, the skill level being descriptive of a level of proficiency related to the skill; sending a first proficiency test output to the worker descriptive of a first proficiency test; receiving a first result corresponding to the first proficiency test, and associating a first skill level with the skill input in the user profile when the first result exceeds a first predetermined threshold; sending a second proficiency test output to the worker descriptive of a second proficiency test; receiving a second result corresponding to the second proficiency test, and associating a second skill level with the skill input in the user profile when the second result exceeds a second predetermined threshold; sending a third proficiency test output to the worker descriptive of a third proficiency test; and receiving a third result corresponding to the third proficiency test, and associating a third skill level with the skill input in the user profile when the third result exceeds a third predetermined threshold, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claims.
Step 2B: 	
With respect to the computer components, these limitations are described in Applicant’s own specification as conventional elements. See at least Applicants specification Figure 1 and para 0031 details “The three components 102, 104, 106 are integrated into one single electronic platform by computing device 108. Broadly, computing device 108 may include one or more processors 110 and also a skillset database 112 that stores information about the workers and their associated professional skills. More detail about skillset database 112 is discussed below. Computing device is generally configured to perform the various computing process steps as described herein.” These are basic computer elements applied merely to carry out data processing such as receiving, associating, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 wherein the step of sending a proficiency test output descriptive of a proficiency test includes sending a proficiency test selected from the group consisting of: automated question-and-answer format drawn from pre-written questions, certifications, case studies, hands on tests, and evaluation by a credentialed reviewer; associating a skill level with the skill input received from the worker in the user profile, the skill level being descriptive of a level of proficiency related to the skill; sending a first proficiency test output to the worker descriptive of a first proficiency test; receiving a first result corresponding to the first proficiency test, and associating a first skill level with the skill input in the user profile when the first result exceeds a first predetermined threshold; sending a second proficiency test output to the worker descriptive of a second proficiency test; receiving a second result corresponding to the second proficiency test, and associating a second skill level with the skill input in the user profile when the second result exceeds a second predetermined threshold; sending a third proficiency test output to the worker descriptive of a third proficiency test; and receiving a third result corresponding to the third proficiency test, and associating a third skill level with the skill input in the user profile when the third result exceeds a third predetermined threshold. These limitations merely provide further transmitting, comparing, receiving, and associating skills and proficiency tests of workers which are used in applying the abstract idea and therefore further recite the abstract idea. Nothing further is added. Therefore, the dependent claims are directed to the abstract idea which they recite without adding significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). Further, the additional limitations in the dependent claims are simply generic computer functionality, claimed to perform the basic computer functions of: obtaining, processing and transmitting data, which is well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.	Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment such as computing. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself.Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).

					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9-10 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sawant et al. (US 2017/0221165 A1), hereinafter “Sawant”, in view of Peran et al. (US 2020/0034776 A1), hereinafter “Peran”.

Regarding Claim 1, Sawant teaches An … driven system for training and managing workers in a professional organization, the system comprising at least one computing device, the computing device including a processor; and wherein the computing device is configured to perform the steps of: (Sawant, Abstract, discloses A comprehensive multi-skilling framework system tailored for managing and staffing multi-skilled IT professionals. Multi-skill data and proficiencies generated for each individual user are defined, enabled, measured and tracked in the multi-skilling framework. Sawant, Figure 1. Sawant, para 0042); 
receiving a skill input descriptive of a professional skill held by at least one worker; (Sawant, para 0050, discloses may receive data that defines a plurality of technology specific multi-skill roles, a plurality of multi-skill role and/or technology specific skills);
associating the skill input with a user profile for the at least one worker; (Sawant, Figure 3. Sawant, Abstract, discloses multiple skills are associated with each multi-skill role and each user is mapped to a multi-skill role. Sawant, para 0016, discloses FIG. 11 is an illustration of an exemplary user interactive GUI screen for display of a participant's multi-skill profile.)
storing the skill input as associated with the user profile in a skillset database, the skillset database including multiple additional user profiles with respective associated skill inputs; (Sawant, para 0043-0045, discloses one or more databases including storing skills, multi-skill roles);
providing a proficiency test output descriptive of a proficiency test corresponding to the professional skill inputted; (Sawant, Figures 11 discloses click to view technical score and proficiency details for JAVA Technology Platform: JAVA Application Architecture; proficiency P4 for JAVA (professional skill));
receiving a result of the proficiency test and associating the result of the proficiency test with the user profile; (Sawant, Figures 11- 12, discloses proficiency P4 for JAVA (professional skill));
… to determine one or more recommended skills for the worker to add to their user profile; (Sawant, claim 9, para 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information. For example recommendations for career or skills development);
sending an output to the worker of the one or more recommend skills (Sawant, claim 9, para 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information. For example recommendations for career or skills development);
Yet, Sawant does not appear to explicitly teach “artificial intelligence” and “comparing the user profile with the multiple additional user profiles in the skillset database”.
In the same field of managing skills of workers, Peran teaches artificial intelligence (Peran throughout, see at least Peran title “Managing skills using machine learning”, Peran, Abstract, and Peran Figure 8, para 0003, para 0019) and comparing the user profile with the multiple additional user profiles in the skillset database (Peran, Figure 10. Peran, para 0066, discloses accessing a database of one or more skill profiles of one or more entities and para 0067, discloses a notion of fungibility (substitution with minimal up-skilling) between employees and in particular, the skill sets of the employee. Peran, para 0089 and 0090, discloses similarity skills in matrix (Examiner notes this is comparing skills; it would be obvious to compare the skills of the entity profiles accessed in the database (Peran, para 0066), to identify a candidate to be reskilled to a target skill/recommended skill (Peran, Figure 10)).
Since both Sawant and Peran teach managing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with artificial intelligence and comparing user profile skillsets as taught by Peran with the motivation to up-skill the skill sets of an employee as it is often easier to up-skill an existing employee with closely related skills than go through the process of hiring a new employee (Peran, para 0017). The Sawant invention, now incorporating the Peran invention, has all the limitations of claim 1.

Regarding Claim 2, Sawant, now incorporating Peran, teaches the system of claim 1, wherein the step of sending a proficiency test output descriptive of a proficiency test includes sending a proficiency test selected from the group consisting of: automated question-and-answer format drawn from pre-written questions, certifications, case studies, hands on tests, and evaluation by a credentialed reviewer (Sawant, para 0069. Sawant Figure 4, elements 410, discloses obtaining assessment data on user’s skills based on test scores, training certifications, participation in skill demonstration events and assignments and element 412, discloses determine a proficiency score for user).

Regarding Claim 3, Sawant, now incorporating Peran, teaches the system of claim 1, wherein the computing device is further configured to perform the steps of: 
associating a skill level with the skill input received from the worker in the user profile in the skillset database, the skill level being descriptive of a level of proficiency related to the skill; (Sawant, Figure 5, para 0104. Sawant, Abstract, discloses multiple skills are associated with each multi-skill role and each user is mapped to a multi-skill role.);
sending a first proficiency test output to the worker descriptive of a first proficiency test; (Sawant, para 0069, discloses receiving skill assessment data including test scores, training certifications, hands-on assignments or work samples, hackathons, or contests);	receiving a first result corresponding to the first proficiency test, and associating a first skill level with the skill input in the user profile when the first result exceeds a first predetermined threshold; (Sawant, para 0071, discloses each stored technology platform may be mapped to (or associated with) one or more multi-skill roles. Each stored multi-skill role may be mapped to a plurality of skills. Each stored participant (or employee) may be mapped to a multi-skill … A proficiency level may be assigned to the participant based on where the participant's multi-skill role assessment value falls within specified ranges. For example, proficiency levels P4, P3, P2 and P1 may be mapped to multi-skill role assessment thresholds of above 90%, above 75%, above 50% and above 40% respectively. These thresholds may be predefined);	sending a second proficiency test output to the worker descriptive of a second proficiency test; (Sawant, para 0069, discloses receiving skill assessment data including test scores, training certifications, hands-on assignments or work samples, hackathons, or contests. Sawant, para 0104, 
receiving a second result corresponding to the second proficiency test, and associating a second skill level with the skill input in the user profile when the second result exceeds a second predetermined threshold; (Sawant, para 0071, discloses each stored technology platform may be mapped to (or associated with) one or more multi-skill roles. Each stored multi-skill role may be mapped to a plurality of skills. Each stored participant (or employee) may be mapped to a multi-skill … A proficiency level may be assigned to the participant based on where the participant's multi-skill role assessment value falls within specified ranges. For example, proficiency levels P4, P3, P2 and P1 may be mapped to multi-skill role assessment thresholds of above 90%, above 75%, above 50% and above 40% respectively. These thresholds may be predefined);
sending a third proficiency test output to the worker descriptive of a third proficiency test; and (Sawant, para 0069, discloses receiving skill assessment data including test scores, training certifications, hands-on assignments or work samples, hackathons, or contests. Sawant, para 0104, discloses a secondary skill. Sawant, Figure 7, discloses four skills including Java 2D and 3D; Java Availability Suite and Java API);
receiving a third result corresponding to the third proficiency test, and associating a third skill level with the skill input in the user profile when the third result exceeds a third predetermined threshold (Sawant, para 0071, discloses each stored technology platform may be mapped to (or associated with) one or more multi-skill roles. Each stored multi-skill role may be mapped to a plurality of skills. Each stored participant (or employee) may be mapped to a multi-skill … A proficiency level may be assigned to the participant based on where the participant's multi-skill role assessment value falls within specified ranges. For example, proficiency levels P4, P3, P2 and P1 may be mapped to multi-skill role assessment thresholds of above 90%, above 75%, above 50% and above 40% respectively. These thresholds may be predefined. Further, Examiner notes Figure 5, discloses many different skills and Figure 9 discloses minimum for proficiency. It is certainly obvious to have multiple skills and levels assessed).

Regarding Claim 5, Sawant teaches the system of claim 1, and Sawant further teaches wherein: the proficiency test is conducted offline from the system for training and managing workers; and the computing device is further configured to perform the steps of: receiving a result of the proficiency test through an upload to the system for training and managing workers; 
 (Sawant, Para 0058-0059, discloses third party training systems. Sawant, para 0038-0039, discloses the tests may assess the participant's knowledge on core and/or mandatory skills and may include code assessment. In addition, the participants may receive credit in the multi-skilling framework for earning certifications, for example, from software vendors such as SAP, Oracle, Microsoft, Salesforce.com and Pega. Moreover, various events may be conducted to provide forums for participants to demonstrate their technical skills, such as coding contests, quizzes and hackathons. (Examiner notes a hackathon for example is offline from the system));
comparing the result of the proficiency test to a predetermined threshold; calculating a proficiency rating value, when the result of the proficiency test exceeds the predetermined threshold; (Sawant, para 0071, discloses A proficiency level may be assigned to the participant based on where the participant's multi-skill role assessment value falls within specified ranges. For example, proficiency levels P4, P3, P2 and P1 may be mapped to multi-skill role assessment thresholds of above 90%, above 75%, above 50% and above 40% respectively. These thresholds may be predefined and/or independently adjusted); and associating the proficiency rating value with the user profile (Sawant, Figure 3. Sawant, Abstract, discloses multiple skills are associated with each multi-skill role and each user is mapped to a multi-skill role. Sawant, para 0016, discloses FIG. 11 is an illustration of an exemplary user interactive GUI screen for display of a participant's multi-skill profile.).

Regarding Claim 6, Sawant teaches the system of claim 1, and Sawant further teaches wherein the computing device is further configured to: receive a skill descriptor input for each skill input, descriptive of whether the skill inputted is a primary skill or a secondary skill; (Sawant, para 0104, Figure 10, discloses a primary skill and a secondary skill descriptor.);
associate the skill descriptor with each skill in the user profile, as stored in the skillset database; (Sawant, Abstract, discloses associating skills; para 0043-0045, discloses one or more databases including storing skills, multi-skill roles);
Yet, Sawant does not appear to explicitly teach “wherein the step of comparing the user profile with the multiple additional user profiles in the skillset database includes comparing the user profile to other user profiles that have the same primary skill.”
In the same field of managing skills of workers, Peran teaches wherein the step of comparing the user profile with the multiple additional user profiles in the skillset database includes comparing the user profile to other user profiles that have the same primary skill (Peran, Figure 10. Peran, para 0066, discloses accessing a database of one or more skill profiles of one or more entities and para 0067, discloses a notion of fungibility (substitution with minimal up-skilling) between employees and in particular, the skill sets of the employee. Peran, para 0089 and 0090, discloses similarity skills in matrix (Examiner notes this is comparing skills; it would be obvious to compare the skills of the entity profiles accessed in the database (Peran, para 0066), to identify a candidate to be reskilled to a target skill/recommended skill (Peran, Figure 10) and Peran, Figure 8 discloses a similarity matrix of skills and Peran, para 0100, discloses skills in the cluster are the same.).
Since both Sawant and Peran teach managing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with comparing user profile skillsets with the same skill as taught by Peran with the motivation to analyze skill sets of an employee as it is often easier to up-skill an existing employee with closely related skills than go through the process of hiring a new employee (Peran, para 0017).

Regarding Claim 7, Sawant teaches a method of using … for training and managing workers in a professional organization, the method comprising: (Sawant, Abstract, discloses A comprehensive multi-skilling framework system tailored for managing and staffing multi-skilled IT professionals. Multi-skill data and proficiencies generated for each individual user are defined, enabled, measured and tracked in the multi-skilling framework. Sawant, Figure 1. Sawant, para 0042);
receiving from a worker a skill input, descriptive of a professional skill held by the worker; (Sawant, para 0050, discloses may receive data that defines a plurality of technology specific multi-skill roles, a plurality of multi-skill role and/or technology specific skills);
receiving from the worker a skill descriptor input from the worker for each skill input, descriptive of whether the skill inputted is a primary skill or a secondary skill; (Sawant, para 0104, Figure 10, discloses a primary skill and a secondary skill descriptor.);
generating a user profile for the worker, and associating the skill input and skill descriptor with the user profile; (Sawant, Figure 3. Sawant, Abstract, discloses multiple skills are associated with each multi-skill role and each user is mapped to a multi-skill role. Sawant, para 0016, discloses FIG. 11 is an illustration of an exemplary user interactive GUI screen for display of a participant's multi-skill profile. Sawant, para 0073, discloses graphical representations may be generated and displayed to users for communicating participants' multi-skilling information. For example, multi-skilling records and statistics, participants' multi-skill proficiency status, may be generated and displayed. Web applications may generate multi-skilling displays.)
storing the user profile in a skillset database, the skillset database further including multiple secondary user profiles as their associated skill inputs and skill descriptors; (Sawant, para 0043-0045, discloses one or more databases including storing skills, multi-skill roles);
sending a proficiency test output to the worker, descriptive of a proficiency test corresponding to the professional skill inputted; (Sawant, Figures 11 discloses click to view technical score and proficiency details for JAVA Technology Platform: JAVA Application Architecture; proficiency P4 for JAVA (professional skill));
receiving a result of the proficiency test and associating the result of the proficiency test with the user profile; (Sawant, Figures 11- 12, discloses proficiency P4 for JAVA (professional skill));
generating and sending a learning output to the worker, the learning output being descriptive of one or more training opportunities corresponding to the professional skill; (Sawant, para 0035, discloses through the multi-skilling framework, skills training may be prescribed and recommended to each of the participants based on their multi-skill role and skill assessments. Sawant, para 0036-0037, discloses the participant may be directed by the multi-skilling framework to undertake 
generating a recommended skills output … sending the recommended skills output to the worker (Sawant, claim 9, para 0035-0037, 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information. For example recommendations for career or skills development.).
Yet, Sawant does not appear to explicitly teach “artificial intelligence” and “comparing the user profile with the secondary user profiles in the skillset database that have the same primary skill as the user profile”.
In the same field of managing skills of workers, Peran teaches artificial intelligence (Peran throughout, see at least Peran title “Managing skills using machine learning”, Peran, Abstract, and Peran Figure 8, para 0003, para 0019) and comparing the user profile with the secondary user profiles in the skillset database that have the same primary skill as the user profile (Peran, Figure 10. Peran, para 0066, discloses accessing a database of one or more skill profiles of one or more entities and para 0067, discloses a notion of fungibility (substitution with minimal up-skilling) between employees and in particular, the skill sets of the employee. Peran, para 0089 and 0090, discloses similarity skills in matrix (Examiner notes this is comparing skills; it would be obvious to compare the skills of the entity profiles accessed in the database (Peran, para 0066), to identify a candidate to be reskilled to a target skill/recommended skill (Peran, Figure 10) and Peran, Figure 8 discloses a similarity matrix of skills and Peran, para 0100, discloses skills in the cluster are the same.).	Since both Sawant and Peran teach managing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with artificial intelligence and comparing user profile skillsets with the same skill as taught by Peran with the motivation to analyze skill sets of an employee as it is often easier to up-skill an existing employee with closely related skills than go through the process of hiring a new employee (Peran, para 0017). The Sawant invention, now incorporating the Peran invention, has all the limitations of claim 7.
Regarding Claim 9, Sawant, now incorporating Peran, teaches the method of claim 7, and Sawant further teaches wherein: the learning output includes training meta-data selected from the group consisting of: mode of learning, duration of the training, skill level, and combinations thereof (Sawant, para 0049, discloses enable participants of the multi-skilling program to register for training and take online training … the training may be prescribed for participants for participants to develop proficiencies (skill level)  in their assigned multi-skilled role).

Regarding Claim 10, Sawant, now incorporating Peran, teaches the method of claim 7, and Sawant further teaches wherein the step of generating the recommended skills output further includes … generating the recommended skills output, that includes a recommended skill (Sawant, claim 9, para 0035-0037, 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information. For example recommendations for career or skills development.).
Yet, Sawant does not appear to explicitly teach: “calculating a neighbor value based on a total quantity of secondary user profiles in the skillset database that have the same primary skill as the user profile; calculating a neighbor recommending value for each skill held by one or more secondary user profiles in the skillset database that have the same primary skill as the user profile, the neighbor recommending value being based on the quantity of secondary user profiles having each such skill; calculating a recommendation score for each skill based on the ratio of the neighbor recommending value for said skill to the neighbor value; and … when the recommendation score for the skill exceeds a predetermined threshold.”
In the same field of managing skills of workers, Peran teaches calculating a neighbor value based on a total quantity of secondary user profiles in the skillset database that have the same primary skill as the user profile (Peran, para 0066, discloses accessing a database of one or more skill profiles of one or more entities. Peran, Figure 8 discloses a similarity matrix of skills and Peran, para 0100, discloses skills in the cluster are the same. Peran, Figure 9, element 904, teaches determining adjacency of each skill to all other skills of a plurality of entities. Examiner is interpreting “adjacency” as the neighbor value.)
calculating a neighbor recommending value for each skill held by one or more secondary user profiles in the skillset database that have the same primary skill as the user profile, the neighbor recommending value being based on the quantity of secondary user profiles having each such skill; (Peran, para 0066, discloses accessing a database of one or more skill profiles of one or more entities. Peran, Figure 8 discloses a similarity matrix of skills and Peran, para 0100, discloses skills in the cluster are the same. Peran, Figure 4, discloses estimating fungibility between each target skill and all employee skills, Figure 5, discloses based on the skill clusters determining forecast for skills. Examiner is interpreting the forecast of skills as the neighbor recommending value, as Peran, para 0019, discloses forecasted skills similarity skill matrices may be generated from a sum of one or more initial / original similarity matrices (which may be generated from a machine learning operation). Further, Examiner notes it is obvious the higher the sum or quantity of neighbors having the skill the more highly the skill would be recommended.);
calculating a recommendation score for each skill based on the ratio of the neighbor recommending value for said skill to the neighbor value; and … when the recommendation score for the skill exceeds a predetermined threshold (Peran, para 0084-0087, discloses determining recommendations for skills, for example out of 1458 skills, calculating through matrices recommend skill cluster C. Examiner notes each skill would have a value/score, Peran Figure 8, element 824, discloses the 1458 skills within the similarity matrix, where each skill would hold a value/score. Peran, para 0019, discloses recommended skill clusters… the skill is recommended by a selected threshold (e.g. 95%). Further, Peran, para 0069, discloses various computational, data processing may be used in the forecasting models and skill clustering).
Since both Sawant and Peran teach managing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with calculating neighbor values and neighbor recommending values for recommending skills as taught by Peran with the motivation to analyze skill sets of employees to recommend new skills to an employee, as it is often easier to up-skill an existing employee than go through the process of hiring a new employee (Peran, para 0017).

Regarding Claim 14, Sawant teaches One or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor of a computing device, causes the processor to: (Sawant, Abstract, discloses A comprehensive multi-skilling framework system tailored for managing and staffing multi-skilled IT professionals. Multi-skill data and proficiencies generated for each individual user are defined, enabled, measured and tracked in the multi-skilling framework. Sawant, Figure 1. Sawant, para 0042);
receive a skill input, descriptive of a professional skill held by at least one worker; (Sawant, para 0050, discloses may receive data that defines a plurality of technology specific multi-skill roles, a plurality of multi-skill role and/or technology specific skills);
receive a skill descriptor input from the worker for each skill input, descriptive of whether the skill inputted is a primary skill or a secondary skill; (Sawant, para 0104, Figure 10, discloses a primary skill and a secondary skill descriptor.);
generate a user profile for the worker, and associate the skill input and skill descriptor with the user profile; (Sawant, Figure 3, para 0047. Sawant, Abstract, discloses multiple skills are associated with each multi-skill role and each user is mapped to a multi-skill role. Sawant, para 0053, discloses generating participant data retrieved from databases to display on GUI (including skill data of users, Sawant, para 0043). Sawant, para 0016, discloses FIG. 11 is an illustration of an exemplary user interactive GUI screen for display of a participant's multi-skill profile.)
store the user profile in a skillset database, the skillset database further including multiple secondary user profiles as their associated skill inputs and skill descriptors; (Sawant, para 0043-0045, discloses one or more databases including storing skills, multi-skill roles);
generate a recommended skills output by …, the recommended skills output being descriptive of one or more skills not already associated with the user profile; and send the recommended skills output to the worker (Sawant, claim 9, para 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information. For example recommendations for career or skills development);
comparing the user profile with the secondary user profiles in the skillset database that have the same primary skill as the user profile”.
In the same field of managing skills of workers, Peran teaches comparing the user profile with the secondary user profiles in the skillset database that have the same primary skill as the user profile (Peran, Figure 10. Peran, para 0066, discloses accessing a database of one or more skill profiles of one or more entities and para 0067, discloses a notion of fungibility (substitution with minimal up-skilling) between employees and in particular, the skill sets of the employee. Peran, para 0089 and 0090, discloses similarity skills in matrix (Examiner notes this is comparing skills; it would be obvious to compare the skills of the entity profiles accessed in the database (Peran, para 0066), to identify a candidate to be reskilled to a target skill/recommended skill (Peran, Figure 10) and Peran, Figure 8 discloses a similarity matrix of skills and Peran, para 0100, discloses skills in the cluster are the same.).
Since both Sawant and Peran teach managing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with comparing user profile skillsets with the same skill as taught by Peran with the motivation to analyze skill sets of an employee as it is often easier to up-skill an existing employee with closely related skills than go through the process of hiring a new employee (Peran, para 0017).
The Sawant invention, now incorporating the Peran invention, has all the limitations of claim 14.

Regarding Claim 15, Sawant, now incorporating Peran, teaches The non-transitory computer readable storage media of claim 14, wherein the step of generating the recommended skills output further includes: … generating the recommended skills output, that includes a recommended skill (Sawant, claim 9, para 0035-0037, 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information. For example recommendations for career or skills development.).
Yet, Sawant does not appear to explicitly teach: “calculating a neighbor value based on a total quantity of secondary user profiles in the skillset database that have the same primary skill as the user profile; calculating a neighbor recommending value for each skill held by one or more secondary user profiles in the skillset database that have the same primary skill as the user profile, the neighbor recommending value being based on the quantity of secondary user profiles having each such skill; calculating a recommendation score for each skill based on the ratio of the neighbor recommending value for said skill to the neighbor value; and … when the recommendation score for the skill exceeds a predetermined threshold.”
In the same field of managing skills of workers, Peran teaches calculating a neighbor value based on a total quantity of secondary user profiles in the skillset database that have the same primary skill as the user profile (Peran, para 0066, discloses accessing a database of one or more skill profiles of one or more entities. Peran, Figure 8 discloses a similarity matrix of skills and Peran, para 0100, discloses skills in the cluster are the same. Peran, Figure 9, element 904, teaches determining adjacency of each skill to all other skills of a plurality of entities. Examiner is interpreting “adjacency” as the neighbor value.)
calculating a neighbor recommending value for each skill held by one or more secondary user profiles in the skillset database that have the same primary skill as the user profile, the neighbor recommending value being based on the quantity of secondary user profiles having each such skill; (Peran, para 0066, discloses accessing a database of one or more skill profiles of one or more entities. Peran, Figure 8 discloses a similarity matrix of skills and Peran, para 0100, discloses skills in the cluster are the same. Peran, Figure 4, discloses estimating fungibility between each target skill and all employee skills, Figure 5, discloses based on the skill clusters determining forecast for skills. Examiner is interpreting the forecast of skills as the neighbor recommending value, as Peran, para 0019, discloses forecasted skills similarity skill matrices may be generated from a sum of one or more initial / original similarity matrices (which may be generated from a machine learning operation). Further, Examiner notes it is obvious the higher the sum or quantity of neighbors having the skill the more highly the skill would be recommended.);
calculating a recommendation score for each skill based on the ratio of the neighbor recommending value for said skill to the neighbor value; and … when the recommendation score for the skill exceeds a predetermined threshold (Peran, para 0084-0087, discloses determining recommendations for skills, for example out of 1458 skills, calculating through matrices recommend skill cluster C. Examiner notes each skill would have a value/score, Peran Figure 8, element 824, discloses the 1458 skills within the similarity matrix, where each skill would hold a value/score. Peran, para 0019, 
Since both Sawant and Peran teach managing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with calculating neighbor values and neighbor recommending values for recommending skills as taught by Peran with the motivation to analyze skill sets of employees to recommend new skills to an employee, as it is often easier to up-skill an existing employee than go through the process of hiring a new employee (Peran, para 0017).

Regarding Claim 16, Sawant, now incorporating Peran, teaches the non-transitory computer readable storage media of claim 14, and Sawant further teaches and the step of generating the recommended skills output includes: … generating the recommended skills output, that includes a recommended skill (Sawant, claim 9, para 0035-0037, 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information. For example recommendations for career or skills development.).	Yet, Sawant does not appear to explicitly teach: “wherein the skillset database includes multiple skills inputs that are flagged as emerging skills … calculating a neighbor value based on a total quantity of secondary user profiles in the skillset database that have the same primary skill as the user profile; calculating a neighbor recommending value for each skill held by one or more secondary user profiles in the skillset database that have the same primary skill as the user profile, the neighbor recommending value being based on the quantity of secondary user profiles having each such skill; calculating a recommendation score for each skill based on the ratio of the neighbor recommending value for said skill to the neighbor value; and … when the recommendation score for the skill exceeds a predetermined threshold and the skill is flagged as an emerging skill.”
In the same field of managing skills of workers, Peran teaches wherein the skillset database includes multiple skills inputs that are flagged as emerging skills … and the skill is flagged as an emerging skill (Peran, Figure 10 and para 0062, discloses target skill. Examiner is interpreting target skills as emerging skills.);
calculating a neighbor value based on a total quantity of secondary user profiles in the skillset database that have the same primary skill as the user profile (Peran, para 0066, discloses accessing a database of one or more skill profiles of one or more entities. Peran, Figure 8 discloses a similarity matrix of skills and Peran, para 0100, discloses skills in the cluster are the same. Peran, Figure 9, element 904, teaches determining adjacency of each skill to all other skills of a plurality of entities. Examiner is interpreting “adjacency” as the neighbor value.)
calculating a neighbor recommending value for each skill held by one or more secondary user profiles in the skillset database that have the same primary skill as the user profile, the neighbor recommending value being based on the quantity of secondary user profiles having each such skill; (Peran, para 0066, discloses accessing a database of one or more skill profiles of one or more entities. Peran, Figure 8 discloses a similarity matrix of skills and Peran, para 0100, discloses skills in the cluster are the same. Peran, Figure 4, discloses estimating fungibility between each target skill and all employee skills, Figure 5, discloses based on the skill clusters determining forecast for skills. Examiner is interpreting the forecast of skills as the neighbor recommending value, as Peran, para 0019, discloses forecasted skills similarity skill matrices may be generated from a sum of one or more initial / original similarity matrices (which may be generated from a machine learning operation). Further, Examiner notes it is obvious the higher the sum or quantity of neighbors having the skill the more highly the skill would be recommended.);
calculating a recommendation score for each skill based on the ratio of the neighbor recommending value for said skill to the neighbor value; and … when the recommendation score for the skill exceeds a predetermined threshold (Peran, para 0084-0087, discloses determining recommendations for skills, for example out of 1458 skills, calculating through matrices recommend skill cluster C. Examiner notes each skill would have a value/score, Peran Figure 8, element 824, discloses the 1458 skills within the similarity matrix, where each skill would hold a value/score. Peran, para 0019, discloses recommended skill clusters… the skill is recommended by a selected threshold (e.g. 95%). 
Since both Sawant and Peran teach managing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with calculating neighbor values and neighbor recommending values for recommending skills as taught by Peran with the motivation to analyze skill sets of employees to recommend new skills to an employee, as it is often easier to up-skill an existing employee than go through the process of hiring a new employee (Peran, para 0017).

Regarding Claim 17, Sawant, now incorporating Peran, teaches the non-transitory computer readable storage media of claim 14, and Sawant further teaches wherein the step of generating the recommended skills output includes … generating the recommended skills output, that includes a recommended skill (Sawant, claim 9, para 0035-0037, 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information. For example recommendations for career or skills development.) ranking the skills in the skillset database (Sawant, Figure 1, para 0045, discloses records of skills; Figure 2, discloses storage; Figure 5, discloses ranking skills by skill ID’s (Skill 100; Skill 110; Skill 120; Skill 130, etc.));	Yet, Sawant does not appear to explicitly teach: “calculating a co-occurrence value between each pair of two skills in the skillset database, the co-occurrence value being the ratio of the number of secondary user profiles in the skillset database that include both of the two skills to the number of secondary user profiles in the skillset database that includes only a first one of the two skills;… based on the co-occurrence value of each skill in relationship to the skills associated with the user profile; generating the recommended skills output, that includes a recommended skill when (a) the number of times the skill is associated with secondary user profiles in the skillset database exceeds a first predetermined threshold, and (b) the co-occurrence between the recommended skill and the skills associated with the user profile exceeds a second predetermined threshold.”	In the same field of managing skills of workers, Peran teaches calculating a co-occurrence value between each pair of two skills in the skillset database, the co-occurrence value being the ratio of the number of secondary user profiles in the skillset database that include both of the two skills to the number of secondary user profiles in the skillset database that includes only a first one of the two skills; … based on the co-occurrence value of each skill in relationship to the skills associated with the user profile; (Peran, para 0067, 0077, 0081, Figure 10. Peran, para 0066, discloses accessing a database of one or more skill profiles of one or more entities. Peran, para 0081-0083 and Figure 8, discloses skill semantic similarity and estimation of skill similarity. Examiner is interpreting the estimation of skill similarity between skills as the co-occurrence value. Further, Examiner notes, para 0080 and Figure 8 use machine learning for skill similarity and may use various computations); 
… when (a) the number of times the skill is associated with secondary user profiles in the skillset database exceeds a first predetermined threshold, (Peran, para 0084-0087, discloses determining recommendations for skills, for example out of 1458 skills, calculating through matrices recommend skill cluster C. Examiner notes each skill would have a value/score, Peran Figure 8, element 824, discloses the 1458 skills within the similarity matrix, where each skill would hold a value/score. Peran, para 0019, discloses recommended skill clusters… the skill is recommended by a selected threshold (e.g. 95%). Peran, para 0019, discloses forecasted skills similarity skill matrices may be generated from a sum of one or more initial / original similarity matrices (which may be generated from a machine learning operation). Further, Examiner notes it is obvious the higher the sum or quantity having the skill the more highly the skill would be recommended. Further, Peran, para 0069, discloses various computational, data processing may be used in the forecasting models and skill clustering); and (b) the co-occurrence between the recommended skill and the skills associated with the user profile exceeds a second predetermined threshold (Peran, para 0092, discloses similarity from the similarity matrix exceeds a predefined threshold).
Since both Sawant and Peran teach managing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with calculating a co-occurrence value between each pair of two skills in the skillset database as taught by Peran with the motivation to analyze skill sets of employees to recommend 

Regarding Claim 18, Sawant, now incorporating Peran, teaches the non-transitory computer readable storage media of claim 14, and Sawant further teaches wherein the step of generating the recommended skills output includes: (Sawant, claim 9, para 0035-0037, 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information. For example recommendations for career or skills development.)
Yet, Sawant does not appear to explicitly teach: “comparing the user profile with the secondary user profiles in the skillset database that have the same primary skill as the user profile and also have one secondary skill in common with the user profile.”
In the same field of managing skills of workers, Peran teaches comparing the user profile with the secondary user profiles in the skillset database that have the same primary skill as the user profile and also have one secondary skill in common with the user profile (Peran, Figures 8 and 10. Peran, para 0021, discloses similarity between two cluster systems; a quantifiable measure of similarity between two cluster system may be defined… the number of skills between the two system can differ and an optimization may be formulated for best optimal skill similarity matrix. Peran, para 0066, discloses accessing a database of one or more skill profiles of one or more entities and para 0067, discloses a notion of fungibility (substitution with minimal up-skilling) between employees and in particular, the skill sets of the employee. Peran, para 0089 and 0090, discloses similarity skills in matrix (Examiner notes this is comparing skills; it would be obvious to compare the skills of the entity profiles accessed in the database (Peran, para 0066), to identify a candidate to be reskilled to a target skill/recommended skill (Peran, Figure 10) and Peran, Figure 8 discloses a similarity matrix of skills and Peran, para 0100, discloses skills in the cluster are the same.).
Since both Sawant and Peran teach managing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with comparing user profile skillsets with the same skill as taught by Peran with 

Regarding Claim 19, Sawant, now incorporating Peran, teaches the non-transitory computer readable storage media of claim 14, and Sawant further teaches wherein the step of generating the recommended skills output includes: … generating the recommended skills output, that includes one or more of the skills having a highest ranking (Sawant, claim 9, para 0035-0037, 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information. For example recommendations for career or skills development. Sawant, para 0036, discloses participant may be directed by the multi-skilling framework to undertake various skill training or hands-on assignments that utilize or develop the core, mandatory or elective skills. Examiner is interpreting mandatory skills as having a highest ranking, as it is obvious mandatory skills would have a higher ranking than elective skills) ranking one or more skills (Sawant, Figure 1, para 0045, discloses records of skills; Figure 2, discloses storage; Figure 5, discloses ranking skills by skill ID’s (Skill 100; Skill 110; Skill 120; Skill 130, etc.));	Yet, Sawant does not appear to explicitly teach “comparing the user profile with the secondary user profiles in the skillset database that have the same primary skill as the user profile and also have multiple secondary skills in common with the user profile; ranking one or more skills not associated with the user profile by how often they appear among a set of secondary user profiles that share at least half of their skills in common with the user profile … not associated with the user profile by how often they appear among a set of secondary user profiles that share at least half of their skills in common with the user profile”.
In the same field of managing skills of workers, Peran teaches comparing the user profile with the secondary user profiles in the skillset database that have the same primary skill as the user profile and also have multiple secondary skills in common with the user profile … not associated with the user profile by how often they appear among a set of secondary user profiles that share at least half of their skills in common with the user profile (Peran, Figures 8 and 10. Peran, para 0021, discloses similarity between two cluster systems; a quantifiable measure of similarity between two not associated with the user profile by how often they appear among a set of secondary user profiles that share at least half of their skills in common with the user profile (Peran, para 0091-0092, discloses similarity matrices, where the similarity matrix has a predefined threshold. Examiner notes the threshold example may be 50%);
Since both Sawant and Peran teach managing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with comparing user profile skillsets with the same skill as taught by Peran with the motivation to analyze skill sets of an employee as it is often easier to up-skill an existing employee with closely related skills than go through the process of hiring a new employee (Peran, para 0017).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sawant, Peran and further in view of Ivanir et al. (US 7,153,140 B2), hereinafter “Ivanir”.

Regarding Claim 4, Sawant, now incorporating Peran, teaches the system of claim 1, wherein: the proficiency test is an automated …; and the computing device is further configured to perform the steps of: Sawant, para 0038, discloses tests to assess the worker. Yet, Sawant does not appear to explicitly teach: “question-and-answer format questionnaire … generating the proficiency test by selecting multiple questions from a question database based on question meta-data, wherein the question meta-data is descriptive of one or more of each question's associated skill, complexity, average time spent on the question, and history of usage in past proficiency tests; and receiving a series of answer inputs from the worker, each answer input corresponding to a respective question in the proficiency test.”
In the same field of endeavor of training and improving user skills, Ivanir teaches question-and-answer format questionnaire … generating the proficiency test by selecting multiple questions from a question database based on question meta-data, wherein the question meta-data is descriptive of one or more of each question's associated skill, complexity, average time spent on the question, and history of usage in past proficiency tests; and receiving a series of answer inputs from the worker, each answer input corresponding to a respective question in the proficiency test (Ivanir, Abstract, discloses analyzing and evaluating skills. Ivanir, Figure 1, element B, discloses predefine questions and answers for evaluating user knowledge and skill in given topic. Ivanir, Figure 2, stage 5, discloses writing set of answers for each question (a series of answers). Ivanir, claim 1, discloses a computer based method of training a user in a given subject comprising: providing the user through a computer interface a set of questions on the given subject, wherein the questions and their associated answers are predefined and stored in a database. Ivanir, Column 3, lines 65-67, discloses answers as well as the amount of time it takes him/her to answer each question. Further, Ivanir, Figure 2, stage 4, discloses pool of questions related to appropriate subjects/subtopics. Ivanir, Column 1, lines 42-45, discloses work force planning and analysis of individual’s skills).
Since Sawant, Peran and Ivanir all teach managing skills of users, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with the question and answer questionnaires of Ivanir with the motivation to help minimize the gap between a user’s current knowledge and the knowledge needed for succeeding at a job (Column 2, lines 51-55). The Sawant and Peran invention, now incorporating the Ivanir invention, has all the limitations of claim 4.

Claims 8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sawant, Peran and further in view of Pennington et al. (US 2010/0233663 A1), hereinafter “Pennington”.

Regarding Claim 8, Sawant, now incorporating Peran, teaches the method of claim 7, and Sawant further teaches wherein the step of generating and sending a learning output to the worker further includes: accessing a training opportunity database, the training opportunity database … wherein the learning output includes information corresponding to the one or more selected training opportunities (Sawant teaches enabling participants of the multi-skilling program to register for training and take online training (Sawant, para 0049)).
Yet, Sawant and Peran do not appear to explicitly teach: “the training opportunity database including data descriptive of one or more training opportunities; and selecting one or more training opportunities from the training opportunity database.”
In the same field of endeavor, Pennington teaches the training opportunity database including data descriptive of one or more training opportunities; and selecting one or more training opportunities from the training opportunity database; (Pennington, Abstract, Figure 1, para 0075, discloses the personalized training curriculum may comprise selected courses from the available courses, including the course source location and course content (data description of the training opportunities)).
Since Sawant, Peran and Pennington all teach managing skills of users, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with the training opportunities of Pennington with the motivation to map relevant educational content from which personalized employee training curriculum are generated for workers (Pennington, Abstract). The Sawant and Peran invention, now incorporating the Pennington invention, has all the limitations of claim 8.

Regarding Claim 11, Sawant, now incorporating Peran, teaches the method of claim 7, and Sawant further teaches wherein the method further includes steps of: receiving a new skills input from the worker, the new skills input being made up of one or more skills described in the recommended skills output; (Sawant, claim 9, para 0047, 0073, discloses recommendations for career or skills development. Sawant, para 0024 and para 0105, teaches a user successfully completing a multi-skilling program. Sawant, Figure 8 and para 0100, discloses new multi-skill role may be defined when a user selects to be associated with the new role. A name for the new multi-skill role and a corresponding 
associating the new skills input with the user profile; (Sawant, Figure 3. Sawant, Abstract, discloses multiple skills are associated with each multi-skill role and each user is mapped to a multi-skill role. Sawant, para 0016, discloses FIG. 11 is an illustration of an exemplary user interactive GUI screen for display of a participant's multi-skill profile.);
sending a new skill proficiency test output to the worker, descriptive of a new proficiency test corresponding to one of the skills in the recommend skills output contained in the new skills input; and (Sawant, Figures 11 discloses click to view technical score and proficiency details for JAVA Technology Platform: JAVA Application Architecture; proficiency P4 for JAVA (professional skill));
generating and sending a new skill learning output to the worker, the new skill learning output being … corresponding to the one of the skills in the recommend skills output contained in the new skills input (Sawant, claim 9, para 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information. For example recommendations for career or skills development);
Sawant and Peran do not appear to explicitly teach: “descriptive of training opportunities”.
In the same field of endeavor, Pennington teaches descriptive of training opportunities (Pennington, Abstract, Figure 1, para 0075, discloses the personalized training curriculum may comprise selected courses from the available courses, including the course source location and course content (data description of the training opportunities)).
Since Sawant, Peran and Pennington all teach managing skills of users, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with the training opportunities of Pennington with the motivation to map relevant educational content from which personalized employee training curriculum are generated for workers (Pennington, Abstract). The Sawant and Peran invention, now incorporating the Pennington invention, has all the limitations of claim 11.

Regarding Claim 13, Sawant, now incorporating Peran, teaches the method of claim 7, and Sawant further teaches wherein the step of sending the recommended skills output to the worker further includes: sending to the worker (Sawant, claim 9, para 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information and determining recommended training for a participant … For example recommendations for career or skills development);
Yet, Sawant and Peran do not appear to explicitly teach: “a description of a model used to generate the recommend skills output.”
In the same field of endeavor, Pennington teaches a description of a model used to generate the recommend skills output (Pennington, Abstract, Figures 1, 3, 5B, 6, 7, 9, 10, 12A-12B, 17 and 19. Pennington, Figure 3, discloses the users choose a detailed personal skills assessment and a customized skill gab is generated along with a personalized curriculum; Figure 6, discloses model for IT workforce, Figure 10, discloses the model and job mapping; Figure 12A, discloses providing individuals with clear definitions of components that make up their jobs. Examiner notes it would be obvious to send a description of a model and skill gap to a user for a user to clearly understand.).
Since Sawant, Peran and Pennington all teach managing skills of users, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with the description of a model used to generate the recommend skills output of Pennington with the motivation for users to have clear definitions of the components that make up their jobs and the competencies required (Pennington, Abstract, Figures 12A-12B). The Sawant and Peran invention, now incorporating the Pennington invention, has all the limitations of claim 13.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sawant, Peran and Pennington and further in view of Ivanir.

Regarding Claim 12, Sawant, now incorporating Peran and Pennington, teaches the method of claim 11, wherein: the new proficiency test is an automated …; and the computing device is further configured to perform the steps of: 
 “question-and-answer format questionnaire … generating the new proficiency test by selecting multiple questions from a question database based on question meta-data, wherein the question meta-data is descriptive of one or more of each question's associated skill, complexity, average time spent on the question, and history of usage in past proficiency tests; and receiving a series of answer inputs from the worker, each answer input corresponding to a respective question in the proficiency test..”
In the same field of endeavor of training and improving user skills, Ivanir teaches question-and-answer format questionnaire … generating the new proficiency test by selecting multiple questions from a question database based on question meta-data, wherein the question meta-data is descriptive of one or more of each question's associated skill, complexity, average time spent on the question, and history of usage in past proficiency tests; and receiving a series of answer inputs from the worker, each answer input corresponding to a respective question in the proficiency test (Ivanir, Abstract, discloses analyzing and evaluating skills. Ivanir, Figure 1, element B, discloses predefine questions and answers for evaluating user knowledge and skill in given topic. Ivanir, Figure 2, stage 5, discloses writing set of answers for each question (a series of answers). Ivanir, claim 1, discloses a computer based method of training a user in a given subject comprising: providing the user through a computer interface a set of questions on the given subject, wherein the questions and their associated answers are predefined and stored in a database. Ivanir, Column 3, lines 65-67, discloses answers as well as the amount of time it takes him/her to answer each question. Further, Ivanir, Figure 2, stage 4, discloses pool of questions related to appropriate subjects/subtopics. Ivanir, Column 1, lines 42-45, discloses work force planning and analysis of individual’s skills).
Since Sawant, Peran, Pennington and Ivanir all teach managing skills of users, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with the question and answer questionnaires of Ivanir with the motivation to help minimize the gap between a user’s current knowledge and the knowledge needed for succeeding at a job (Column 2, lines 51-55). The Sawant, Peran and Pennington invention, now incorporating the Ivanir invention, has all the limitations of claim 12.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sawant, Peran and further in view of Habichler et al. (US 8,046,307 B2), hereinafter “Habichler”.

Regarding Claim 20, Sawant, now incorporating Peran, teaches the non-transitory computer readable storage media of claim 14, wherein the step of generating a recommended skills output includes: … generate a list of recommended skills (Sawant, claim 9, para 0035-0037, 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information. For example recommendations for career or skills development.) ranking the skills in the skillset database (Sawant, Figure 1, para 0045, discloses records of skills; Figure 2, discloses storage; Figure 5, discloses ranking skills by skill ID’s (Skill 100; Skill 110; Skill 120; Skill 130, etc.));
Yet, Sawant does not appear to explicitly teach: creating a … set of recommended skills by comparing the user profile with the secondary user profiles in the skillset database that have the same primary skill as the user profile; creating a … set of recommended skills by comparing the user profile with the secondary user profiles in the skillset database that have the same primary skill and one secondary skill as the user profile; creating a … set of recommended skills by comparing the user profile with the secondary user profiles in the skillset database that have the same primary skill and at least half of all skills as the user profile; creating a … set of recommended skills by comparing the user profile with the secondary user profiles in the skillset database that have the same primary skill as the user profile, and are flagged as emerging skills; creating a … set of recommended skills by comparing the user profile with the secondary user profiles in the skillset database that have the same primary skill and one secondary skill as the user profile, and are flagged as emerging skills; creating a … set of recommended skills by calculating a co-occurrence value between each skill associated with the user profile and each skill in the skillset database, and … based on the co-occurrence value; …”
In the same field of managing skills of workers, Peran teaches creating a … set of recommended skills by comparing the user profile with the secondary user profiles in the skillset database that have the same primary skill as the user profile; (Peran, Figure 10. Peran, para 0066, discloses accessing a database of one or more skill profiles of one or more entities and para 0067, 
creating a … set of recommended skills by comparing the user profile with the secondary user profiles in the skillset database that have the same primary skill and one secondary skill as the user profile; (Peran, Figure 10. Peran, para 0066, discloses accessing a database of one or more skill profiles of one or more entities and para 0067, discloses a notion of fungibility (substitution with minimal up-skilling) between employees and in particular, the skill sets of the employee. Peran, para 0089 and 0090, discloses similarity skills in matrix (Examiner notes this is comparing skills; it would be obvious to compare the skills of the entity profiles accessed in the database (Peran, para 0066), to identify a candidate to be reskilled to a target skill/recommended skill (Peran, Figure 10) and Peran, Figure 8 discloses a similarity matrix of skills and Peran, para 0100, discloses skills in the cluster are the same. Further, Examiner notes, para 0080 and Figure 8 use machine learning for skill similarity and may use various computations).
creating a … set of recommended skills by comparing the user profile with the secondary user profiles in the skillset database that have the same primary skill and at least half of all skills as the user profile; (Peran, para 0021, para 0091-0092, discloses similarity matrices, where the similarity matrix has a predefined threshold. Examiner notes the threshold example may be 50%);
creating a … set of recommended skills by comparing the user profile with the secondary user profiles in the skillset database that have the same primary skill as the user profile, and are flagged as emerging skills; (Peran, para 0021, Peran, para 0091-0092, discloses similarity matrices, where the similarity matrix has a predefined threshold. Peran, Figure 10 and para 0062, discloses target skill. Examiner is interpreting target skills as emerging skills);
creating a … set of recommended skills by comparing the user profile with the secondary user profiles in the skillset database that have the same primary skill and one secondary skill as the user profile, and are flagged as emerging skills; (Peran, para 0021, Peran, para 0091-0092, discloses similarity matrices, where the similarity matrix has a predefined threshold. Peran, Figure 10 and para 0062, discloses target skill. Examiner is interpreting target skills as emerging skills);
creating a … set of recommended skills by calculating a co-occurrence value between each skill associated with the user profile and each skill in the skillset database, and … based on the co-occurrence value; and (Peran, para 0067, 0077, 0081, Figure 10. Peran, para 0066, discloses accessing a database of one or more skill profiles of one or more entities. Peran, para 0081-0083 and Figure 8, discloses skill semantic similarity and estimation of skill similarity. Examiner is interpreting the estimation of skill similarity between skills as the co-occurrence value. Further, Examiner notes, para 0080 and Figure 8 use machine learning for skill similarity and may use various computations).
Since both Sawant and Peran teach managing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with comparing user profile skillsets with the same and similar skills across entities as taught by Peran with the motivation to recommend and analyze skill sets of an employee as it is often easier to up-skill an existing employee with closely related skills than go through the process of hiring a new employee (Peran, para 0017).
Yet, Sawant and Peran do not appear to explicitly teach “ranking skills across the first, second, third, fourth, fifth, and sixth sets of recommended skills according to one or more criteria”.
In the same field of endeavor, Habichler teaches ranking skills across the first, second, third, fourth, fifth, and sixth sets of recommended skills according to one or more criteria (Habichler, Abstract. Habichler, Figure 7A, discloses six recommendations according to criteria (value to employee/organization, the highest is Organization XX, C++ Expert-Level, the lowest criteria is listed which is the activity of presentation at organization’s tech luncheon series).).
Since Sawant, Peran and Habichler teach managing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with Habichler’s six sets of recommendations with the criteria of high to low with the motivation for a user to choose the recommendation that is the highest value to the employee 

Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
Reddick et al. US 2020/0342777 A1 – discussing techniques are described by which learner skill can be estimated over time, even in the presence of large data sets. A rating system can be used in which a learner's submission of a course assessment can be interpreted.
Swanson et al. US 2014/0278833 A1 – discussing para 0010, provide training stakeholders with efficient, data-driven training recommendations that quickly and efficiently suggest training content and environments that are best suited to meet the individual's needs and effectively achieve learning objectives…Para 0039, To develop its recommendations, the training guidance system employs multiple modeling techniques POMDP (ATM subsystem) and machine learning (RAPID subsystem) that identify optimal training paths/solutions given training requirements based on the trainee's profile of current skills, desired training outcomes, and the available training environments, devices, and content.
Corbett US 2019/0051199 A1 – discussing para 0039, the system 100 sends 450 to the user device 160 suggestions of skills, books, and/or knowledge to certify. Thereafter, the user device 160 receives 452 the suggestions… The system 100 may store information on tests, test questions, books, and skills, as well as information on the users and/or their answers and/or cumulative resumes, in some or all of the plurality of tests database 120, the plurality of skills database 122, and/or the plurality of resumes database.
Reinerman-Jones US 2013/0260357 A1 – discussing skill screening
Carlin US 10,552,764 B1 – discussing automated learning may receive training data from one or more students and, through the use of the training model and the learning model, output training recommendations for the one or more students
Treves et al. US 9,680,945 B1 – dynamic skill-based content recommendations
Skiba et al. US 2016/0100059 A1 – discussing Agents of a contact center are trained and assessed without the need for a separate testing and assessment task. Work items are provided to agents, who are non-primary agents with respect to a particular skill associated with an attribute of a work item. With the controlled routing of the non-primary work items to the non-primary agent, the agent is provided with a chance to practice their non-primary skills, with the intention of improving said skills
White et al. US 2012/0226529 A1 – discussing a request from the identified individual to access employee data in a resource computer system may be received. A determination may be made as to whether the identified individual is an employee of a plurality of employees of an entity. Upon determining the identified individual is an employee of the plurality of employees of the entity, updated identified individual entered proficiency level ratings data for a plurality of skills of the identified individual may be received. A notification to a manager of the updated identified individual entered proficiency level ratings data may be generated. For each updated identified individual entered proficiency level ratings data for the plurality of skills of the identified individual, manager entered validation data may be received. Para 0055, discloses in response to completion of training and/or reaching a threshold score, one or more skills and/or proficiency level ratings for the employee may be modified.
Nashner US 5,980,429 – discussing training and monitoring 
Agusta US 6,584,192 B1 – discussing skill-based tasks for employees
Lacy et al. US 6,524,109 B1 – discussing An improved skill set assessment system and method is disclosed for allowing a user to assess the user's proficiency at performing a predetermined set of skills related to the user's employment position.
Sheehan US 6,144,838 – discussing a method for diagnostic assessment and proficiency scaling of test results is provided.
Donnelly et al. US 6,049,776 - A Resource Management System (RMS) including an RMS server having an RMS database containing files storing information on employees, employee skills, employee schedules and projects
Jansen US 2020/0065767 A1 – discussing workers experience. Figure 18, discussing workers skillset compared to groups. (ratio).
Jayaram et al. US 2014/0129631 A1 – discussing ranking skills and skill endorsements.  Para 0026, discloses briefly, to suggest a skill, the data in the potential endorser's member profile may be compared with statistical probability data calculated from other member's profiles to generate a recommendation for that member. So, for example, if members with particular attributes (such as employment, education, other skills) A and B also frequently possess skill C. then it is likely that a member with attributes A and B who does not list skill C on their profile will have skill C. The system may calculate a probability matrix for each individual attribute which calculates, given a member's particular attribute values for that attribute, the probability that the member has a skill of interest.
Kurjanowicz et al. US 2017/0103663 A1 – discussing a skill training system. Figure 7 recommended training …Figure 13, discussing benchmarks (thresholds) for skills.
Wong et al. US 2017/0091813 A1 – discussing a prospect score for a prospect member based on a prospect member skillset, computing a prospect score for the prospect member using the first model and the prospect member skillset, and providing the at least one of a classification value and a prospect score for use in evaluating the prospect member.
McGregor et al. US 10,515,331 B1 –discussing evaluating skills … Figure 8, skill value; skill point value, etc.
Wright et al. US 8,589,215 B2 – discussing work skillset generation and metric values for skills.
Branca US 2009/0112704 A1 – discussing efficient allocation of skills of workers.
Fliess et al. US 7,519,539 B1 – discussing skills in an enterprise management system
Puram et al. US 6,289,340 B1 - compare and rank candidates, adjusted skills scores are used which are limited by the priority of the skill
Degeratu et al. US 2008/0313000 A1 – discussing facilitating skill gap analysis 
Yan et al. (US 2021/0027233) – discussing skill validation
WO 2020/003325 A1 – discussing Disclosed is an automated method and system for skill management wherein a skill gap is identified for a selected user given his role. The said skill gap is identified based on a comparison of a user profile corresponding to the selected user and the success profile for the role associated with the selected user. The disclosed method and systems leverage a skill ontology to identify emerging and critical skills for a given role in an industry vertical. Based on the identified skill gap, a dynamic content repository comprising of one or more training content material is generated and delivered to the user wherein the one or more training content material of the dynamic content repository is selected based on semantic relevance to the identified skill gap. Further, a learning outcome of the training is quantified for each of the user.

Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/R.R.N./Examiner, Art Unit 3629

/SANGEETA BAHL/Primary Examiner, Art Unit 3629